TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-011-00029-CV



 NNN Met Center 10-1, LLC; NNN Met Center 10-2, LLC; NNN Met Center 10-3, LLC;
 NNN Met Center 10-4, LLC; NNN Met Center 10-5, LLC; NNN Met Center 10-6, LLC;
 NNN Met Center 10-7, LLC; NNN Met Center 10-8, LLC; NNN Met Center 10-9, LLC;
NNN Met Center 10-10, LLC; NNN Met Center 10-11, LLC; NNN Met Center 10-13, LLC;
NNN Met Center 10-14, LLC; NNN Met Center 10-15, LLC; NNN Met Center 10-16, LLC;
NNN Met Center 10-17, LLC; NNN Met Center 10-18, LLC; NNN Met Center 10-19, LLC;
NNN Met Center 10-20, LLC; NNN Met Center 10-21, LLC; NNN Met Center 10-22, LLC;
NNN Met Center 10-23, LLC; NNN Met Center 10-24, LLC; NNN Met Center 10-25, LLC;
          NNN Met Center 10-26, LLC; NNN Met Center 10-27, LLC; and
                      NNN Met Center 10-28, LLC, Appellants

                                                  v.

       BACM 2005-3 Met Center Office, LLC; Mark L. Patterson; Jeffrey J. Zissa;
 R. Terry Miller; E. Joe Berger, III; John A. Bain; Michael C. Elrod; Beverly A. Houston;
               Juanita Strickland; Janie Mucha; LNR Partners, LLC; and
                       Barclays Capital Real Estate, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-10-004498, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from the denial of a temporary injunction to prevent a foreclosure

of appellants’ interests in an office building. The parties advise that although the property was sold

at foreclosure on February 1, 2011, one appellant, NNN Met Center 10-25, LLC had filed for

bankruptcy protection in the United States Bankruptcy Court for the Northern District of California

shortly before the sale. Citing events in the bankruptcy proceedings, appellants have filed a
motion to abate this appeal until November 1, 2011. They attach an order from the bankruptcy court

reflecting, among other things, that court’s view that an automatic stay was in effect at the time of

the foreclosure sale1 and that it has extended the automatic stay until November 1 to afford the

parties an opportunity to resolve the underlying dispute. In light of the automatic stay, we abate this

appeal and dismiss appellants’ motion as moot. See Tex. R. App. P. 8.

                In addition to opposing abatement, appellees have moved to dismiss the appeal as

moot, citing the February 1 foreclosure sale. In light of the bankruptcy stay, we may not rule on

appellees’ motion to dismiss. See Tex. R. App. P. 8.2; Continental Casing Corp. v. Samedan Oil

Corp., 751 S.W.2d 499, 501 (Tex. 1988) (state-court action taken during bankruptcy stay is void).

                Any party may file a motion to reinstate the appeal if permitted by federal law or the

bankruptcy court. See Tex R. App. P. 8.3. It is the parties’ responsibility to notify the Court as soon

as possible if an event occurs that would allow reinstatement. Id. Failure to notify this Court of a

lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in dismissal of

the case for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Bankruptcy

Filed: May 27, 2011


       1
           See 11 U.S.C. § 362.

                                                  2